DETAILED ACTION
This action is in response to amendments received on 12/18/2020. Claims 1 and 4-30 were previously pending. Claims 1, 4 and 29 have been amended, claims 8-9, 13-26 and 28 have been canceled and new claims 31-37 added. A complete action on the merits of claims 1, 4-7, 11-12, 27 and 29-37 follows below.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 4-7, 11-12, 27 and 29-37 are rejected under 35 U.S.C. 103 as being unpatentable over Clark (US Pub. No. 2014/0058386) in view of Govari (US Patent No. 7,918,850).
Regarding Claims 1 and 4, Clark teaches an apparatus (Figs. 1 and 3-9) comprising:
an ablation electrode (tip ablation electrode such as electrode 17, 17’, 17’’ in Figs. 1 and 3-9) shaped to define a cavity 51 thereof (Figs. 3A-B and [0074]), and comprising a side wall and a metallic distal face (see the annotated figure below), the metallic distal face comprising a plurality of apertures (fluid ports 44 shown in Figs. 3-9);
a fluid-delivery channel (irrigation tubing 38), configured to deliver fluid to the plurality of apertures 44 ([0065] and [0080]-[0086] and Figs. 3-4); however, Clark teaches a position location sensor 34 disposed within the cavity and not at least one ultrasound transducer disposed within the cavity of the ablation electrode, the at least one ultrasound transducer being configured to transmit an ultrasound wave through the plurality of apertures to estimate a thickness of the tissue of a patient by transmitting the ultrasound wave through the apertures and toward the tissue and detecting reflections from the tissue; wherein the plurality of apertures comprises at least 100 apertures.
In the same field of invention, Govari teaches an ablation electrode 108 shaped to define a cavity thereof (although Fig. 7 does not display a side view to show the cavity therein, since 
Regarding Claim 5, Clark in view of Govari teaches wherein the plurality of apertures comprises at least 200 apertures (Fig. 7 of Govari, which is an end view, and therefore showing the distal face (and not the sidewalls) states that it can have “75 apertures, the number not being critical” in col. 10, ll. 12-24. Therefore, although Clark fails to teach wherein the plurality of apertures comprises at least 200 apertures, it would have been an obvious matter of design choice to make at least 200 apertures since the applicant has not disclosed that having these extra apertures solves any stated problem or is for any particular purpose and it appears the invention would perform equally well with 200 apertures).
Regarding Claims 6 and 31, Clark teaches wherein a surface area of each of the plurality of apertures is less than 0.2% of a total surface area of the metallic distal face (in [0074] Clark discloses the radius of the electrode shell and therefore the metallic distal face “is about 1.15 mm” and in [0086] teaches a diameter of each fluid port is “diameter D of each fluid port ranges between about 0.003 in, and 0.007 in., preferably between about 0.003 inch and 0.004 inch, and more preferably about 0.0035 inch”; thus, a relationship exist where the surface area of each of the plurality of apertures is less than 0.2% of a total surface area of the metallic distal face, to be 
Regarding Claims 7 and 32, Clark teaches wherein a thickness of the metallic distal face is between 0.075 and 0.5 mm ([0132] of Clark teaches the shell thickness being 0.003 and 0.004 inches, which converts to 0.076 mm-0.1mm, which is between 0.075-0.5mm claimed).
Regarding Claims 11 and 33, Clark in view of Govari teaches wherein the at least one ultrasound transducer comprises a plurality of ultrasound transducers (Govari teaches the use of a similar transducer as shown and used in the embodiment of Fig. 4 in the embodiment of Fig. 7 and with respect to Fig. 4 states “the array comprises at least ten transducers”, see Col. 8, ll. 9-Col. 10, ll. 44).
Regarding Claims 12 and 34, Clark in view of Govari teaches wherein the plurality of ultrasound transducers comprises an array of ultrasound transducers (Govari teaches the use of a similar transducer as shown and used in the embodiment of Fig. 4 in the embodiment of Fig. 7 and with respect to Fig. 4 teaches the use of “an array of ultrasound transducers 76”, see Col. 8, ll. 9-Col. 10, ll. 44).
Regarding Claims 27 and 35, Clark fails to teach wherein a total surface area of the apparatus is at least 20% of a total surface of the distal face (in [0074] Clark discloses the dimension of the electrode shell and thus the distal face and in [0086] teaches the diameter of each fluid port and [0087] teaches the number of the ports at the distal face (R5+R6=10+6=16), doing the calculations, the surface of each of the fluid ports using the max diameter of 0.007in is 
Regarding Claims 29 and 36, Clark in view of Govari teaches wherein the plurality of apertures in the metallic distal face allow the ultrasound wave from the transducer, and allow the reflections from the tissue, to pass through the distal face without being overly attenuated (see Col. 10, ll. 25-36 of Govari).
Regarding Claims 30 and 37, Clark teaches wherein the plurality of apertures in the metallic distal face have a first density, the side wall comprises a second plurality of apertures having a second density, and the first density is greater than the second density (density of fluid ports R1-5 vs. R6 seen in Fig. 3 and explained in [0087]).

Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).

Applicant is advised that should Claims 1, 6-7, 11-12, 27 and 29-30  be found allowable, claims 4 and 31-37 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).

Response to Arguments
Applicant's arguments filed 12/18/2019 have been fully considered but they are not persuasive. Applicant’s arguments are on the grounds that “Even accepting, arguendo, that Clark, Zirkle, and Govari teach the plurality of ports, Applicant notes that all of these prior art references teach the ports being scattered all around the distal electrode shell and not wherein only the metallic distal face (and not the side walls of the electrode shell) comprises at least 100 apertures or at least 200 apertures, as claimed in present claims 1 and 4. Support for these limitations are found in Fig. 2 of the current application. Therefore, it is respectfully submitted that the invention as claimed in claims 1 and 4 and those claims which depend therefrom is novel and unobvious over the prior art.” It is noted that previously Examiner was given a more narrow interpretation to “a distal face” and thus had indicated that claim 4 directed to specifying the number of ports . 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHADIJEH A VAHDAT whose telephone number is (571)270-7631.  The examiner can normally be reached on M-F 9-6 EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Linda Dvorak can be reached on (571) 272-4764.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/KHADIJEH A VAHDAT/Examiner, Art Unit 3794                                                                                                                                                                                                        


/K.A.V/Examiner, Art Unit 3794